Uiitect Stites Nsstnet Court

Netrel ot Seth Carla

—— thibect Shen Mieniccm 7 oe
a oe Peat dos 5, FCROOOTEINL
~ Boalt J ‘Ales Whiaht _

Notion al > tice te demiate - pblic debrclen

auc te ayoint Qa ‘ansuls

i LD Rell ler Wink Bey ar Asia. Mbnish
— Auevicus B ith. Me L arch “Lleol yom aM Aviat aed dak
co aL AM fermiating anid Calloun as M4 fy bie bl.

hel 9 feque shin Br tHe court: fe appoint A bongul. Te

[eason +. ‘dfese> acdins ate solely hasecl UPA Yat a AM
fo laaet leet gt Sea. J have Jropely Aetiledd cael

a peaistereed unclen Asiad IC. Moorish nenican rusty Uneler He

 

 

 

 

 

 

rt ‘bec Natiens,
Thank yee Pp Yovh c0-qperatien ¥

 

 

L_| C7 ae ae _
“p44 ALLEGE

 

 

 

 

 

 

 

 

 

 
